



Exhibit 10.27


UNITED STATES OF AMERICA
Before the
SECURITIES AND EXCHANGE COMMISSION




ADMINISTRATIVE PROCEEDING
File No.


In the Matter of
 
 
 
 
 
 
 
 
 
OFFER OF SETTLEMENT
COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION,
 
 
OF COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
 
 
 
 
 
 
Respondent.
 
 
 
 
 





I


Cognizant Technology Solutions Corporation ("Cognizant" or "Respondent"),
pursuant to Rule 240(a) of the Rules of Practice of the Securities and Exchange
Commission ("Commission") [17 C.F.R. § 201.240(a)], submits this Offer of
Settlement ("Offer") in anticipation of cease-and­ desist proceedings to be
instituted against it by the Commission, pursuant to Section 21C of the
Securities Exchange Act of 1934 ("Exchange Act").


II


This Offer is submitted solely for the purpose of settling these proceedings,
with the express understanding that it will not be used in any way in these or
any other proceedings, unless the Offer is accepted by the Commission. If the
Offer is not accepted by the Commission, the Offer is withdrawn without
prejudice to Respondent and shall not become a part of the record in these or
any other proceedings, except for the waiver expressed in Section V with respect
to Rule 240(c)(5) of the Commission's Rules of Practice [17 C.F.R. §
201.240(c)(5)].


III


On the basis of the foregoing, the Respondent hereby:


A.Admits the jurisdiction of the Commission over it and over the matters set
forth in the Order Instituting Cease-and-Desist Proceedings Pursuant to Section
21C of the Securities Exchange Act of 1934, Making Findings, and Imposing a
Cease-and-Desist Order ("Order");


B.Solely for the purpose of these proceedings and any other proceedings brought
by or on behalf of the Commission or in which the Commission is a party, prior
to a hearing pursuant to the Commission's Rules of Practice, 17 C.F.R. § 201.100
et seq., and without admitting or denying the findings contained in the Order,
except as to the Commission's jurisdiction over it and the subject matter of
these proceedings, which are





--------------------------------------------------------------------------------





admitted, consents to the entry of an Order by the Commission containing the
following findings1 set forth below:


Summary


1.    These proceedings arise from violations of the antibribery, books and
records, and internal accounting controls provisions of the Foreign Corrupt
Practices Act of 1977 (the "FCPA"). [15 U.S.C. § 78dd]. Cognizant is a global
provider of information technology and business process services. Much of its
business involves using technically skilled workers around the world, including
in India, to provide such services to companies in the United States and Western
Europe. Between 2014 and 2016 Cognizant, acting through executives in the United
States and India, authorized contractors to pay on the company's behalf and
reimbursed them for a total of approximately $3.6 million in bribes to Indian
government officials to obtain government construction-related permits and
operating licenses in connection with the construction and operation of
commercial office buildings.


2.    In 2014 Cognizant authorized a contractor to pay a $2 million bribe to a
senior government official for the issuance of a planning permit for a project
in Chennai, India. The payment, along with a scheme to conceal a $2.5 million
reimbursement to the contractor, was authorized by two senior executives at
Cognizant's U.S. headquarters. In 2013 and 2014, Cognizant's Indian subsidiary
authorized the same third party contractor to pay a bribe of approximately
$770,000 to a government official for an environmental clearance for a project
in Pune, India. In 2015, the Indian subsidiary retroactively authorized and
reimbursed the same third party contractor for approximately $870,000 in bribes
that it had paid to government officials for construction-related permits in
Siruseri, India. Cognizant received ill-gotten gains of approximately
$16,394,351 as a result of the conduct.


3.    The unlawful payments were paid from Cognizant India's bank accounts and
were not accurately reflected in Cognizant's consolidated books and records.
During the relevant period Cognizant also failed to devise and maintain a
sufficient system of internal accounting controls at its corporate headquarters
and at Cognizant India. This conduct took place in an environment in which
Cognizant failed to adequately enforce its corporate antibribery and
anticorruption policies.


4.    As a result of its conduct Cognizant violated Exchange Act Sections 30A,
13(b)(2)(A), and 13(b)(2)(B).


Respondent


5.    Cognizant is a New Jersey corporation headquartered in Teaneck, N.J.
Throughout the relevant period its common stock was registered with the
Commission under Exchange Act Section 12(b) and publicly traded on NASDAQ
(symbol: CTSH). Cognizant files annual and quarterly reports under Exchange Act
Section 13. Although it operates in several countries, the majority of
Cognizant’s operations are conducted in India through Cognizant India, its
largest subsidiary.










_______________________
1     The findings herein are made pursuant to Respondent’s Offer of Settlement
and are not binding on any other person or entity in this or any proceeding.





--------------------------------------------------------------------------------





Other Relevant Individuals and Entities


6.    Senior Executive-1 served in several senior executive positions at
Cognizant in the United States until his resignation in 2016.


7.    Senior Legal Executive-1 served in Cognizant's legal function in the
United States until his resignation in 2016.


8.    Operations Officer-1 served in a senior operation role based in India
until 2016.


9.    Real Estate Officer-1 served in Cognizant India's corporate workplace
function.


10. Contracting Firm-1 is a multinational engineering and construction firm
based in India. It is publicly traded on exchanges in India but its securities
are not registered with the Commission.






Facts


Bribe Payments in Chennai, Tamil Nadu


11.Cognizant's construction project in Chennai, referred to as the KITS campus,
represents the company's largest owned facility in India, encompassing 2.7
million square feet with a capacity for approximately 17,500 employees.
Cognizant engaged Contracting Firm-1to build the facility and obtain all
necessary government permits. Construction began in 2011 prior to the issuance
of a required planning permit.


12.In 2014, during the course of construction, Real Estate Officer-1 was made
aware that an Indian government official had made a $2 million bribe demand to
Contracting Firm- 1 as a condition for issuing the planning permit. Real Estate
Officer-1 passed the information along to his supervisor Operations Officer-1.
On April 21 and 22, 2014, the demand was discussed by video conference among
Real Estate Officer-1, Operations Officer-1, Senior Executive-1, and Senior
Legal Executive-1. Senior Executive- 1 and Senior Legal Executive-1 participated
in the conference from the United States. Real Estate Officer-1 described the
bribe demand in detail, asked Senior Executive-1 and Senior Legal Executive-1
for guidance on how to proceed, and suggested that Contracting Firm-1 could be
reimbursed for the payment through a series of sham change order requests to its
contract. Senior Legal Executive-1 approved the method of reimbursement and
Senior Executive-1 authorized both the bribe payment and the suggested method
for disguising it. Real Estate Officer-1 was given the task of executing the
scheme. His direct supervisor Operations Officer-1 made no objection.


13.In addition to discussing the bribe demand and the suggested method of
disguising the reimbursement during the videoconferences, Senior Executive-1
directed his subordinates to withhold future payments to Contracting Firm-1 if
it resisted paying the bribe on Cognizant's behalf. Contracting Firm-1, which
had been urging Cognizant to make the payment itself, ultimately yielded to
Senior Executive-1's pressure and made the payment in late May or early June
2014. Cognizant received the planning permit in November of that year.


14.Following Real Estate Officer-1's suggestion, Cognizant concealed the $2.5
million reimbursement to Contracting Firm-1, including both the $2 million bribe
and a $500,000 commission for paying it, through a series of falsified contract
change orders. Real Estate Officer-1 selected change order requests from
Contracting Firm-1 invoices that Cognizant had previously rejected and
retroactively "accepted" them, adjusting the cost amounts so that they would
total $2.5 million. The falsified invoices and





--------------------------------------------------------------------------------





supporting Excel spreadsheets were forwarded to Senior Executive-1 for approval,
with copies to Operations Officer-1. Senior Executive-1 approved payments in
February and March 2015, and the payments were made to Contracting Firm-1 in
installments between March 2015 and January 2016.


Bribe Payment in Pune, Maharashtra


15.The bribe scheme in Pune also involved the construction of a commercial
office facility with Contracting Firm- 1 as Cognizant's builder. Construction
began in 2012, prior to the issuance of necessary permits. On this occasion,
Cognizant India authorized Contracting Firm-1 to pay an Indian official $770,000
in return for issuing an environmental clearance. The payment was made in early
2013, and the environmental clearance was issued thereafter. In April of that
year, Contracting Firm-1 sought reimbursement through a change order request
with a line item for "Liasoning [sic] and consultations charge towards
Environmental clearance." Cognizant India rejected the change order, but later
approved the payment after Contracting Firm-1 changed the rationale to "Change
in the make of Workstation from Featherlite to Art matrix." Cognizant India
reimbursed Contracting Firm-1 for the bribe payment in January 2014.


Bribe Payment in Siruseri, Tamil Nadu


16.In Siruseri, Cognizant India authorized Contracting Firm-1 to pay bribes
totaling $840,000 to government officials for the issuance of several
construction-related permits, including a planning permit, a power permit from
the local electricity board, and an environmental clearance. Contracting Firm-1
made the payments in or around 2012, and Cognizant subsequently received the
permits in the second half of that year. The contractor
submitted change order requests for several inflated or unjustified work items.
Cognizant India rejected the initial requests, but later approved the change
orders after the sham descriptions were revised. Cognizant India reimbursed
Contracting Firm-1 for the bribe payments in installments between 2015 and 2016.


Bribes for Operating Licenses


17.In addition to payments involving the above construction projects, Cognizant
India also made approximately $27,000 in bribe payments to government officials
for the purpose of obtaining certain operating licenses at six Indian
facilities. The payments were made between 2013 and early 2016, mostly by lower
to mid-level employees in Cognizant India's corporate workplace services
department, with the assistance of collusive third party vendors. The licenses
were for kitchen operating facilities, air and water consents, fire protection,
and other purposes related to operation of the buildings. The payments were
disguised in Cognizant's books and records by the use of false generic
descriptions, such as "liaison," "consulting," and "miscellaneous" charges.


Legal Standards and Violations


18.Under Exchange Act Section 21C(a), the Commission may impose a cease-and-
desist order upon any person who is violating, has violated, or is about to
violate any provision of the Exchange Act or any rule or regulation thereunder,
and upon any other person that is, was, or would be a cause of the violation,
due to an act or omission the person knew or should have known would contribute
to such violation.


FCPA Violations


19.Exchange Act Section 30A prohibits any issuer with a class of securities
registered pursuant to Section 12 of the Exchange Act, or any officer, director,
employee, or agent acting on behalf of such issuer, in order to obtain or retain
business, from corruptly giving or authorizing the giving of, anything of value
to any





--------------------------------------------------------------------------------





foreign official for the purposes of influencing the official or inducing the
official to act in violation of his or her lawful duties, or to secure any
improper advantage, or to induce a foreign official to use his influence with a
foreign governmental instrumentality to influence any act or decision of such
government or instrumentality. [15 U.S.C. § 78dd-1].


20.As described above, Cognizant paid bribes to an Indian government official to
induce that official to direct that a permit be issued to facilitate the
completion of a construction project. Cognizant made use of the means and
instrumentalities of interstate commerce by hosting video conferences at which
American executives participated in formulating the scheme and by exchanging
email messages to and from the United States to approve the concealing of the
payment. Two U.S. senior executives at Cognizant took active steps to advance
the scheme, and Cognizant is liable for their conduct by respondeat superior. As
a result, Cognizant violated Exchange Act Section 30A.


21.Exchange Act Section 13(b)(2)(A) requires every issuer with a class of
securities registered pursuant to Exchange Act Section 12 to make and keep
books, records, and accounts, which, in reasonable detail, accurately and fairly
reflect the transactions and disposition of the assets of the issuer. [15 U.S.C.
§ 78m(b)(2)(A)].


22.Cognizant violated Exchange Act Section 13(b)(2)(A) by falsely characterizing
illicit payments to government officials as legitimate business expenses in its
books and records.


23.Exchange Act Section 13(b)(2)(B) requires every issuer with a class of
securities registered pursuant to Exchange Act Section 12 to devise and maintain
a system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management's
general or specific authorization; (ii) transactions are recorded as necessary
(I) to permit preparation of financial statements in conformity with generally
accepted accounting principles or any other criteria applicable to such
statements, and (II) to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. [15 U.S.C. § 78m(b)(2)(B)].


24.Cognizant violated Section 13(b)(2)(B) by failing to devise and maintain a
sufficient system of internal accounting controls at its corporate headquarters
and at Cognizant India. Cognizant's system for handling contractor change orders
in India permitted managers to conceal bribe payments through the manipulation
of bogus construction charges. The company's procurement process did not include
an effective review of the disbursement of funds for change orders. Nor did it
include an effective review of the application or renewal of facility permits
and licenses. Cognizant also did not adequately enforce its corporate policy
against making
improper payments to government officials. And it failed to provide reasonable
assurances that its Indian subsidiary maintained accurate and complete records
of transactions involving payments to government officials.


Cognizant's Self-Disclosure, Cooperation, and Remedial Efforts


25.In determining to accept the Offer, the Commission considered Respondent's
self- disclosure, cooperation, and remedial efforts. Cognizant voluntarily
disclosed this misconduct to the Commission staff and timely shared the facts
developed during the course of an internal investigation by the audit committee
of its board. Cognizant also cooperated by voluntarily producing and translating
documents, and making current or former employees, including those who needed to
travel internationally, available for interviews by the Commission staff.







--------------------------------------------------------------------------------





26.Cognizant's remedial actions included: (i) terminating or imposing other
discipline on officers and employees who participated in or were aware of the
improper conduct; (ii) appointing new executive personnel, including a new
president, general counsel, and heads of global real estate and procurement;
(iii) enhancing its existing compliance function and headcount; (iv)
consolidating its facility management operations and removing licensure
responsibilities from third parties; (v) enhancing its internal accounting
controls and compliance functions with respect to the construction of new
facilities; (vi) enhancing its FCPA compliance policies relating to due
diligence and contracting of vendors and suppliers; and (vii) conducting
enhanced anticorruption training.


Undertakings


Respondent Cognizant has undertaken to:


27.Cooperate fully with the Commission in any and all investigations,
litigations or other proceedings relating to or arising from the matters
described in the Order. Cognizant agrees that cooperation includes the
following:


a.    On an ongoing basis, producing, without service of a notice or subpoena,
to the Commission nonprivileged documents and other materials, wherever located,
in Respondent's possession, custody, or control, and appropriate privilege logs,
as requested by the Division of Enforcement's ("Division") staff and within 14
days of request unless otherwise agreed to in writing by the Division's staff;


b.    Using its best efforts to secure the full, truthful, and continuing
cooperation of Respondent's current and former directors, officers, employees
and agents, including making those persons available for interviews and the
provision of testimony in any and all investigations, litigation or other
proceedings relating to or arising from matters described in the Order when
requested to do so by the Division's staff, at Respondent's expense;


c.    Using its best efforts to ensure its directors, officers and employees
respond to all inquiries related to any and all investigations, litigation or
other proceedings relating to or arising from the matters described in the Order
and any related proceedings when requested to do so by the Division's staff; and


d.    Using its best efforts to ensure its directors, officers, and employees
testify at trial and other judicial or administrative proceedings when requested
to do so by the Division's staff.


28.In determining whether to accept the Offer, the Commission has considered
these undertakings.


IV


On the basis of the foregoing, Respondent hereby consents to the entry of an
Order by the Commission that:


A.    Pursuant to Section 21C of the Exchange Act, Respondent cease and desist
from committing or causing any violations and any future violations of Sections
30A, 13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act.


B.Respondent shall, within 10 days of the entry of this Order, pay disgorgement
of





--------------------------------------------------------------------------------





$16,394,351, prejudgment interest of $2,773,017, and a civil monetary penalty of
$6,000,000 to the Securities and Exchange Commission for transfer to the general
fund of the United States Treasury, subject to Exchange Act Section 21F(g)(3).
If timely payment is not made, additional interest shall accrue pursuant to 31
U.S.C. § 3717 or SEC Rule of Practice 600. Payment must be made in one of the
following ways:


(1)
Respondent may transmit payment electronically to the Commission, which will
provide detailed ACH transfer/Fedwire instructions upon request;



(2)
Respondent may make direct payment from a bank account via Pay.gov through the
SEC website at http://www.sec.gov/about/offices/ofm.htm; or



(3)
Respondent may pay by certified check, bank cashier's check, or United States
postal money order, made payable to the Securities and Exchange Commission and
hand-delivered or mailed to:





Enterprise Services Center
Accounts Receivable Branch
HQ Bldg., Room 181, AMZ-341
6500 South MacArthur Boulevard Oklahoma City, OK 73169


Payments by check or money order must be accompanied by a cover letter
identifying Cognizant as a Respondent in these proceedings, and the file number
of these proceedings; a copy of the cover letter and check or money order must
be sent to Charles E. Cain, Chief, FCPA Unit, Division of Enforcement,
Securities and Exchange Commission, 100 F St., NE, Washington, DC 20549.


C.Amounts ordered to be paid as civil money penalties pursuant to this Order
shall be treated as penalties paid to the government for all purposes, including
all tax purposes. To preserve the deterrent effect of the civil penalty,
Respondent agrees that in any Related Investor Action, it shall not argue that
it is entitled to, nor shall it benefit by, offset or reduction of any award of
compensatory damages by the amount of any part of Respondent's payment of a
civil penalty in this action ("Penalty Offset"). If the court in any Related
Investor Action grants such a Penalty Offset, Respondent agrees that it shall,
within 30 days after entry of a final order
granting the Penalty Offset, notify the Commission's counsel in this action and
pay the amount of
the Penalty Offset to the Securities and Exchange Commission. Such a payment
shall not be deemed an additional civil penalty and shall not be deemed to
change the amount of the civil penalty imposed in this proceeding. For purposes
of this paragraph, a "Related Investor Action" means a private damages action
brought against Respondent by or on behalf of one or more investors based on
substantially the same facts as alleged in the Order instituted by the
Commission in this proceeding.


D.Respondent undertakes to:


1)    Report to the Commission staff periodically during a two-year term, the
status of its remediation and implementation of compliance measures,
particularly as to the areas of due diligence on prospective and existing
third-party consultants and vendors, FCPA training and the testing of relevant
controls including the collection and analysis of compliance data. During this
period, should Respondent discover credible evidence, not already reported to
Commission staff, that questionable or corrupt payments or questionable or
corrupt transfers of value may have been offered, promised, paid, or authorized
by Respondent, or any entity or person acting on behalf of Respondent, or that
related false





--------------------------------------------------------------------------------





books and records have been maintained, Respondent shall promptly report such
conduct to the Commission staff. During this two-year period,


Respondent shall: (1) conduct an initial review and submit an initial report and
(2)conduct and prepare two follow-up reviews and reports, as described below:


a.    Respondent shall submit to the Commission staff a written report within
180 calendar days of the entry of this Order setting forth a complete
description of its FCPA and anti-corruption related remediation efforts to date,
its proposals reasonably designed to improve the policies and procedures of
Respondent for ensuring compliance with the FCPA and other applicable
anticorruption laws, and the parameters of the subsequent review (the "Initial
Report"). The Initial Report shall be transmitted to Robert I. Dodge, Assistant
Director, United States Securities and Exchange Commission, 100 F Street, NE,
Washington, DC, 20549-5631. Respondent may extend the time period for issuance
of the Initial Report with prior written approval of the Commission staff.


b.    Respondent shall undertake two follow-up reviews, incorporating any
comments provided by the Commission staff on the previous report, to further
monitor and assess whether the policies and procedures of Respondent are
reasonably designed to detect and prevent violations of the FCPA and other
applicable anti-corruption laws (the "Follow-Up Reports").


c.    The Follow-up Report shall be completed by no later than 270 days after
the Initial Report. The second Follow-up Report shall be completed by no later
than 450 days after the completion of the Initial Report. Respondent may extend
the time period for issuance of the Follow-up Reports with prior written
approval of the Commission staff.


d.    The periodic reviews and reports submitted by Respondent will likely
include proprietary, financial, confidential, and competitive business
information. Public disclosure of the reports could discourage cooperation,
impede pending or potential government investigations and thus undermine the
objectives of the reporting requirement. For these reasons, among others, the
reports and the contents thereof are intended to remain and shall remain
nonpublic, except (a) pursuant to court order, (b) as agreed by the parties in
writing, (c) to the extent that the Commission staff determines in its sole
discretion that disclosure would be in furtherance of the Commission's discharge
of its duties and responsibilities, or (d) is otherwise required by law.


e.    During this two-year period of review, Respondent shall provide its
external auditors with its annual internal audit plan and reports of the results
of internal audit procedures and its assessment of its FCPA compliance policies
and procedures.


f.    During the two-year period of review, Respondent shall provide Commission
staff with any written reports or recommendations provided by Respondent's
external auditors in response to Respondent's annual internal audit plan,
reports of the results of internal audit procedures, and its assessment of its
FCPA compliance policies and procedures.


2)    Certify, in writing, compliance with the undertaking(s) set forth above.
The certification shall identify the undertaking(s), provide written evidence of
compliance in the form of a narrative, and be supported by exhibits sufficient
to demonstrate compliance. The Commission staff may make reasonable requests for
further evidence of compliance, and Respondent agrees to provide such evidence.
The certification and supporting material shall be submitted to Robert I. Dodge,





--------------------------------------------------------------------------------





Assistant Director, United States Securities and Exchange Commission, 100 F
Street, NE, Washington, DC, 20549-5631 no later than sixty (60) days from the
date of the completion of the undertakings.


V


By submitting this Offer, Respondent hereby waives, subject to the acceptance of
the Offer, the rights specified in Rule 240(c)(4) [17 C.F.R. §201.240(c)(4)] of
the Commission's Rules of Practice. Specifically, Respondent waives:


(1)
All hearings pursuant to the statutory provisions under which the proceeding is
to be or has been instituted;



(2)The filing of proposed findings of fact and conclusions of law;


(3)Proceedings before, and an initial decision by, a hearing officer;


(4)All post-hearing procedures; and


(5)Judicial Review by any court.


In addition, by submitting this Offer, Respondent waives the rights specified in
Rule 240(c)(5) [17 C.F.R. § 201.240(c)(5)] of the Commission's Rules of
Practice. Specifically, Respondent waives:


(1)
Any and all provisions of the Commission's Rules of Practice or other
requirements of law that may be construed to prevent or disqualify any member of
the Commission's staff from participating in the preparation of, or advising the
Commission as to, any order, opinion, finding of fact, or conclusion of law that
may be entered pursuant to this Offer; and



(2)
Any right to claim bias or prejudgment by the Commission based on the
consideration of or discussions concerning settlement of all or any part of this
proceeding.



Respondent also hereby waives service of the Order.





--------------------------------------------------------------------------------





VI


Respondent understands and agrees to comply with the terms of I7 C.F.R §
202.5(e), which provides in part that it is the Commission's policy "not to
permit a defendant or respondent to consent to a judgment or order that imposes
a sanction while denying the allegations in the complaint or order for
proceedings," and "a refusal to admit the allegations is equivalent to a denial,
unless the defendant or respondent states that he neither admits nor denies the
allegations." As part of Respondent's agreement to comply with the terms of
Section 202.5(e), Respondent: (i) will not take any action or make or permit to
be made any public statement denying, directly or indirectly, any finding in the
Order or creating the impression that the Order is without factual basis; (ii)
will not make or permit to be made any public statement to the effect that
Respondent does not admit the findings of the Order, or that the Offer contains
no admission of the findings, without also stating that the Respondent does not
deny the findings; and (iii) upon the filing of this Offer of Settlement,
Respondent hereby withdraws any papers previously filed in this proceeding to
the extent that they deny, directly or indirectly, any finding in the Order. If
Respondent breaches this agreement, the Division of Enforcement may petition the
Commission to vacate the Order and restore this proceeding to its active docket.
Nothing in this provision affects Respondent's: (i) testimonial obligations; or
(ii) right to take legal or factual positions in litigation or other legal
proceedings in which the Commission is not a party.


VII


Consistent with the provisions of I7 C.F.R. § 202.5(f), Respondent waives any
claim of Double Jeopardy based upon the settlement of this proceeding, including
the imposition of any remedy or civil penalty herein.


VIII


Respondent hereby waives any rights under the Equal Access to Justice Act, the
Small Business Regulatory Enforcement Fairness Act of 1996, or any other
provision of law to seek from the United States, or any agency, or any official
of the United States acting in his or her official capacity, directly or
indirectly, reimbursement of attorney's fees or other fees, expenses, or costs
expended by Respondent to defend against this action. For these purposes,
Respondent agrees that Respondent is not the prevailing party in this action
since the parties have reached a good faith settlement.


IX


Respondent agrees that it shall not seek or accept, directly or indirectly,
reimbursement or indemnification for any source including, but not limited to,
payment made pursuant to any insurance policy, with regard to any penalty
amounts that Respondent shall pay pursuant to this Order, regardless of whether
such penalty amounts or any part thereof are added to a distribution fund or
otherwise used for the benefit of investors. Respondent further agrees that it
shall not claim, assert, or apply for a tax deduction or tax credit with regard
to any federal, state or local tax for any penalty amounts that Respondent shall
pay pursuant to this Order, regardless of whether such penalty amounts or any
part thereof are added to a distribution fund or otherwise used for the benefit
of investors.


X


Respondent states that it has read and understands the foregoing Offer, that
this Offer is made voluntarily, and that no promises, offers, threats, or
inducements of any kind or nature whatsoever have





--------------------------------------------------------------------------------





been made by the Commission or any member, officer, employee, agent, or
representative of the Commission in consideration of this Offer or otherwise to
induce it to submit to this Offer.




11th Day of October    
 
 
/s/ Matthew W Friedrich
 
 
 
 
COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
 
 
 
 
 
 
STATE OF WASHINGTON, D.C. }
 
                                                          }
SS:
 
COUNTY OF  N/A                         }


 
 
 
 
 
 
 



The foregoing instrument was acknowledged before me on this 11th day of October,
2018, by Matthew W Friedrich who ___is personally known to me or X has produced
a Maryland driver’s license as identification and who did take an oath.


/s/ Geneva Dixon
Notary Public
State of Washington, D.C.
Commission Number :
Commission Expiration : My Commission Expires July 14, 2019
notarystamp.gif [notarystamp.gif]





